Title: To Benjamin Franklin from Deborah Franklin, 30 March 1771
From: Franklin, Deborah
To: Franklin, Benjamin

My Dear Child
March the 30 1771
I have reseved yours of Jan the 2 and was much plesed to hear that you was well in helth which is a graite pleshur to me to hear. I have bin impashent to hear that Capt. Folner was Cume or Capt. Sparkes that I moute hear from you by sum bodey hough you had seen you.
I had not knone that the packit was to go tell a week longer or I had mis understood by the paper on thisday but this will servef to tell you that I am much as I have [been] for sum time paste but the wather has [been] verey unsetled and a verey uncumforte abel Spring althow a fine winter you know [I] did not yousd to complaine of wather but it hurtes me much now.
Salley come to let me know of the poste was cume Shee had bin oute with Mrs. Foxcrofte and had cote a cold which has given her a sever pain in her tempel which Shee has complaind for sum time paste the air paste has bin [heavy?]. Shee is not up but I hope Shee is better our child is up and cume in to see me as he dus everey morning and to pay his Dutey to his papah and unkill. The other day I shoed his Grandfather our grandfathers it plesed him and wold kiss it. I told him who it was. It was aboute 3 week ago he sat on his mothers lap and looked up to your pickter and sed papah sed qoted [illegible] round O M moley miller his maids name is molley Miller he is verey fond of his Book and as he is walkein a long he stopes to tell the letters on the fine border I muste tell you we had a mape and he was plesd to pinte at the difrend Cullers and we shoed him some plases and it plesed him it was laid a way under the harpsicord he found it and broute it and pinted to it and seme much plesd with it and coles it my pees and allways pules it up him selef. Capt. All cumes as constant as if he was to lame sum thing of him but let me say what I will it donte tell halef. A littel garle came to see him so after sume time he shoed her your pickter and sed papah and then held up his finger and shone to the profeel and sed is more papah and semed plesd for her to look at it. I long for you to see him I muste adue at this time and am your Loveing wife
D Franklin
 Addressed: To / Benjamin Franklin Esqr / Craven Street / London